Opinion issued March 13, 2018




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-17-00581-CV
                             ———————————
                             BRAD JONES, Appellant
                                          V.
                  THIRD MILLENNIUM CAPITAL, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-19785


                           MEMORANDUM OPINION

      Appellant, Brad Jones, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal
of case). Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                         2